EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1-6, 10-12 and 15-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 14 December 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Amendment
Authorization for this examiner’s amendment was given in an interview with Xiaozhen (Shawn) Yu on 11 February 2022.
The application has been amended as follows: 
Claim 21 has been amended to recite “The composition of claim 1, formulated for systemic, intradermal or intravenous administration to a mammal.”
In claim 27, the phrase “disease, a disorder, abnormal condition, or a dysfunction, such as a cancer or a hyperproliferative disorder” has been amended to read --cancer disease or infectious disease--.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art (Fotin-Mleczek; of record) teaches complexing mRNA with compositions that include polymers, polypeptides and lipids (among others). However, neither Fotin-Mleczek nor the prior art is considered to provide an anticipatory teaching with regard to complexing mRNA with polymers and/or polypeptides and then subsequently encapsulating the complex in a lipid bilayer. While no finding is made as to whether or not it is obvious to encapsulate such complexes in liposomes generally, the prior art is not considered to teach or fairly suggest encapsulating such complexes 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633